MEMORANDUM**
Gracias Amador Bobadilla, a native and citizen of the Philippines, petitions for re*755view of a final decision of the Board of Immigration Appeals (“BIA”) which dismissed her appeal of an Immigration Judge’s decision finding her deportable at time of entry, and ineligible for suspension of deportation. Pursuant to the Illegal Immigration Reform and Immigration Responsibility Act of 1996 (“IIRIRA”), the transitional rules apply, Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), and we therefore have jurisdiction under 8 U.S.C. § 1105a(a), as amended by IIRIRA § 309(c), Avetova-Elisseva v. INS, 213 F.3d 1192, 1195 n. 4 (9th Cir.2000). We deny the petition for review.
The BIA did not abuse its discretion in denying Bobadilla’s ineffective assistance of counsel claim. Even assuming that Bobadilla complied with the procedural requirements set forth in Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), her claim must fail because the record does not show that she suffered any actual prejudice due to ineffective representation. Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000); Mohsseni v. INS, 796 F.2d 249, 251 (9th Cir.1986).
The BIA did not err in holding that the Immigration Judge did not abuse his discretion by denying Bobadilla’s motion for a continuance to seek medical records. De La Cruz v. INS, 951 F.2d 226, 229 (9th Cir.1991). The matter was continued two times for other reasons, and Bobadilla had ample time to obtain and introduce additional medical records.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.